EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly F.M. Chen on 11/8/2021.

The application has been amended as follows: 
in claim 18, line 15: “apace” was changed to “space”; and
in claim 18, line 15: “the proximal” was changed to “a proximal”.

Rejoinder
Claims 3, 5, and 6 are rejoined because they depend from an allowable generic claim.  Because claims 3, 5, and 6 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/22/2020 with respect to the species of which these claims are drawn to is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 18, the prior art does not teach or suggest “an empty annular space is formed between the inner and outer coils, wherein the empty annular space extends from the second brazing member to a proximal terminal end of the closely wound inner coil” along with the other features of claim 18.
Claims 2-6, 8, and 21 are allowable by virtue of their dependence from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791